 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   James Scampitilla,                                 No. CV-17-00049-TUC-DCB
10                 Plaintiff,                           ORDER
11   v.
12   United States of America,
13                 Defendant.
14
15         Plaintiff filed this action pro se on February 1, 2017, and alleged civil rights violations
16   arising out of an assault on him at FCI Tucson. (DOC. 1). The Court subsequently appointed
17   undersigned as counsel for Plaintiff on September 21, 2017. (DOC. 14). The Court has been
18   forced to grant three extensions of the case management deadlines in this case because, as
19   summarily described by the Plaintiff:
20         Unfortunately, progress in this case has been hampered by a series of rather
           extraordinary events from the Bureau of Prison’s multiple transfers of Mr.
21         Scampitilla [out of state] to natural disasters [hurricane Florence] to the
           recent government shut-down which meant the Government’s counsel, Mr.
22         Bastron, was unable to work for five weeks. For this reason, counsel requests
           a fourth and final modification of the case management order so this case can
23         be completed in an orderly manner.
24
     (Motion (Doc. 31)). The Court takes judicial notice of the other three motions filed by the
25
     Plaintiff seeking extensions of the case management schedule. (Docs. 16, 27 and 29.) The
26
     Court notes that in the last request for an extension, the Plaintiff reported there was
27
     “positively, all but one deposition” remaining and that Plaintiff’s attorney was scheduled to
28
     visit the Plaintiff in FCI-Williamsburg in South Carolina in early December 2018. (Motion
 1   (Doc. 29) at 3.) Apparently, that one deposition remains and is now scheduled in late
 2   February 2019.1 (Motion (Doc. 31) at 4.) The Court shall grant one last extension of time for
 3   completing discovery.
 4          Accordingly,
 5          IT IS ORDERED that the Unopposed Motion to Amend (Continue) Case Deadlines
 6   (Doc. 31) is GRANTED, as follows: Fact discovery shall be completed by April 30, 2019;
 7   Disclosure of Expert Witnesses shall be made by March 15, 2019, rebuttal expert disclosures
 8   shall be completed by April 30, 2019; Dispositive Motions shall be due by May 31, 2019, and
 9   the Joint Pretrial Order shall be filed by June 28, 2019. If there are dispositive motions filed,
10   the Pretrial Order due date is reset to be: 30 days after the Court’s ruling on the dispositive
11   motion(s). The form for the Pretrial Order is attached below.
12          IT IS FURTHER ORDERED that THERE SHALL BE NO FURTHER
13   EXTENSIONS OF TIME TO COMPLETE DISCOVERY.
14          Dated this 11th day of March, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      The Court recognizes that the Plaintiff’s attorney is appointed pro bono. The Court would
28   not look adversely upon a motion to take the deposition by remote means, Fed. R. Civ. P.
     30(b)(4), or by written questions, Rule 31.

                                                   -2-
